79 U.S. 173 (____)
12 Wall. 173
HANDLIN
v.
WICKLIFFE.
Supreme Court of United States.

*174 Messrs. W.W. Handlin, C. Cushing, and J.T. Drew, for the plaintiff in error; Mr. T.J. Durant, contra.
The CHIEF JUSTICE delivered the opinion of the court.
It is too clear for argument that the appointment of the relator as judge was purely military, authorized only by the *175 necessities of military occupation, and was subject to revocation whenever, in the judgment of the military governor, revocation should become necessary or expedient. The adoption of the constitution during the war, under military orders, and the election of Hahn as governor, did not affect the military occupation, in the judgment of the national authorities, for Hahn was appointed military governor by the President. If the situation was not changed, Hahn, as military governor, had the same right as his predecessor to revoke the appointment of judge. If it was changed and the civil constitution of the State was in full operation, independent of military control, the authority derived from the appointment by the military governor designated by the President ceased of necessity. The office became vacant, and Hahn had whatever authority the State constitution conferred to enforce the vacancy by removal, and to fill it by a new appointment. We are unable to approve the reasons assigned for removal, but we cannot doubt the power. The judgment of the Supreme Court of Louisiana is therefore
AFFIRMED.